Citation Nr: 1501011	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected left eye chorioretinitis secondary to toxoplasmosis (left eye disability and/or macular scarring).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1989 to January 1995.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a non-compensable evaluation for the Veteran's left eye disability.  

In an October 2012 rating decision, the RO increased the disability rating for the left eye disability to 10 percent, effective from October 25, 1999.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider whether there are distinct time periods during the entire appeal period where the veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addition to blurred vision and distortion, the Veteran has consistently reported that her service-connected left eye disability is manifested by headaches and dry eyes with inflammation (blepharitis).  As these manifestations are not addressed in the rating criteria for visual acuity, and given that no medical professional has opined as to the etiology of these claimed conditions, the matter of secondary service connection for headaches and blepharitis (eye inflammation), claimed as secondary to the service-connected macular scarring is referred to the RO for appropriate action.  

The Veteran does not claim that she is unemployable due to her service-connected left eye disability.  As such, a claim for a total disability rating based on unemployability due to service-connected disability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The service-connected left eye macular scarring secondary to toxoplasmosis is productive of macular scarring, atrophy and irregularities, including blurred vision, abnormal periphery, and excess glare, that result in a unilateral irregular, duplicated, enlarged, or diminished image; and, decreased visual acuity.  

2.  The Veteran does not have at least one week per year of incapacitating episodes due to her left eye macular scarring.  

3.  Corrected distance vision with central fixation visual acuity in the left eye is no worse than 20/200.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 20 percent, but no higher, for the service-connected left eye chorioretinitis have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.75 , 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6011, 6061 to 6080 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in September 2011 that informed her of her and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran had VA examinations, and opinions were obtained from a Veterans Health Administration (VHA) physician in October 2011 and May 2014.  Findings from the VHA physicians' reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition to VA examinations, the record also contains an examination from a private retinal specialist from April 2013.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

The Board remanded the matter in January 2014 to afford the Veteran a new VA examination and to obtain any outstanding records pertinent to her claim.  The agency of original jurisdiction (AOJ) substantially complied with the January 2014 remand orders by associating all outstanding VA records with the electronic record and by having the Veteran examined in May 2014.  As such, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The Veteran seeks a disability rating in excess of 10 percent for the service-connected macular scarring, left eye.  The Veteran has consistently complained of excess glare, blurred, and distorted vision.

In October 2011, the Veteran's visual acuity noted on VA examination was 20/40 or better bilaterally for uncorrected near vision, corrected distance vision, and corrected near vision.  Uncorrected distance vision was 20/100 bilaterally.  The examination diagnosis was chorioretinitis secondary to toxoplasmosis of the left eye.  The Veteran also reported pain, photophobia and headaches during flare-ups of the disease.  Examination revealed abnormal periphery due to the toxoplasmotic scar.  The examiner found that the Veteran had an inflammatory condition due to the scar.

Progress notes from March 2013 show that the Veteran denied pain in the eyes at that time.  Visual acuity without correction was right 20/60 - pinhole 20/40; and, left 20/200 - pinhole 20/80.  A pigmented scar of 3/4 DD size was observed on the left.  There was no edema on the left.  The assessment was:  (1) Macular Scar left eye; and, (2) Presbyopia.  Dr. S indicated that the Veteran's visual acuity had gone down in the past four years.  The pigmented scar seemed to be larger.  

In April 2013, the Veteran saw a private retina specialist, Dr. T, M.D.  Examination revealed corrected vision in the right eye of 20/52-2, and 20/200 in the left eye with pinhole 20/100 in the left eye.  She presented with a complaint of distortion of central vision in the left eye for approximately two months.  Examination by Dr. T, M.D. indicated an old and stable macular toxo lesion left eye, and new metamorphopsia (a disturbance of vision in which objects are seen as distorted in shape).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1022 (28th ed.1994) [hereinafter DORLAND'S].

In March 2013 correspondence, the Veteran referred to a recent examination at which she claims to have seen black lines on letters that she viewed on an eye chart.  She also reportedly saw straight lines through the right eye but curvy lines on the left.  

In an April 2013 statement, the Veteran again reported that the issue with her left eye also includes viewing curvy lines and basic blurry images.  She also reported that the glare from lights was more extreme in a room with bright lights.  Finally, she referred to her doctor's assessment that the structure in the back of her left eye has depth instead of a smooth structure as with the right eye.  She referred to photos taken by Dr. S which would show the difference in her eyes and that the scar on the left had increased in size.  

The Veteran's eyes were next examined in May 2014.  The examiner reviewed the claims file and noted a diagnosis of toxoplasmosis-macular scar in the left eye since April 1990.  The Veteran presented with left eye pain when focusing too long.  Visual acuity testing revealed uncorrected distance vision of 20/100 in the right eye and 20/100 in the left eye.  Uncorrected near vision was 20/200 in the right eye and 20/100 in the left eye.  Corrected distance vision was 20/50 in the right eye and 20/70 vision in the left eye.  Corrected near vision was 20/40 or better in the right eye and 20/100 vision in the left eye.  

Bilateral blepharitis was also noted on external examination of the lids and lashes.  The slit lamp examination was otherwise normal, although a central scar is noted on the left macula.  However, the examiner indicated that the Veteran's condition did not result in a visual field defect.  

The examiner noted maculopathy of the left eye that resulted in a decrease in visual acuity, but no incapacitating episodes attributable to her eye disability.  Regarding occupational impairment, the examiner indicated that the Veteran may experience some retinal rivalry when trying to switch between the right eye and the left eye making her vision go in and out of blur.  

The examiner concluded the following:  The Veteran presented with a scar on the macula of her left eye and no other problems.  There is no explanation for why the vision is decreased in the right eye and why it is as decreased as it is in the left eye.  The Veteran's best corrected vision in the right eye was 20/50, with no physiologic explanation for why she was unable to see 20/20 at this visit.  Her left eye vision was 20/60 with best corrected vision.  Everything at this examination appeared to be stable.  There was no sign of active inflammation that would cause incapacitation or inability to work or would require bed rest.  She may have some discomfort in vision when switching between the right and left eye.  

In support of her claim, the Veteran has stated that she sees a permanent black spot (the scar) all the time and that this causes extra glare, distortion of objects, and blurred vision.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's left chorioretinal scar is rated as 10 percent disabling under Diagnostic Code 6011-6006.  Hyphenated diagnostic Codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Here, the Veteran's service-connected left eye disability is rated as analogous to retinal injury (Diagnostic Code 6011) and retinopathy or maculopathy (Diagnostic Code 6006).  38 C.F.R. § 4.20 (2014).

The criteria for rating eye disabilities were amended in 2008.  As the Veteran's most recent claim for increase was received in June 2011, only the amended criteria will be applied.  

Diagnostic Code 6011 covers retinal scars.  That Code provides a 10 percent evaluation for localized scars, atrophy, or irregularities of the retina that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  The single rating applies whether the scars are unilateral or bilateral.  Alternatively, the disability may be evaluated based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher evaluation.  

Also, under the General Rating Formula for Diagnostic Codes 6000 through 6009, the condition may be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. §§ 4.75, 4.79, Codes 6000 through 6009.  

A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Higher ratings are assigned for longer periods of incapacitation during a 12-month period.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  

At no point during the period covered by this claim has the Veteran's service-connected left eye disability resulted in incapacitating episodes having a total duration of at least 1 week during a 12-month period.  As such, a rating in excess of 10 percent under the General Rating Formula based on incapacitating episodes is not warranted.  

As no higher evaluation is possible under Code 6011, the Board has considered whether any impairment of visual acuity or field of vision would warrant a greater rating.

When only one eye is service-connected, as is the case here and subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800).  38 C.F.R. § 4.75(d).  

Under 38 C.F.R. § 3.383(a)(1) , compensation is payable for the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b) (2014).  In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  In these cases, evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3) (2014).

As shown by the medical evidence of record, the Veteran's vision in the non-service-connected right eye is not limited to 20/200 or less, and her visual field is not shown to be limited to 20 degrees or less.  As such, compensation is not payable based on paired organs pursuant to 38 C.F.R. § 3.383.  

Based on the foregoing, the Veteran's right eye visual acuity must be considered as 20/40 for purposes of determining the proper rating for the service-connected left eye disability.  With consideration of the Veteran's non-service-connected right eye visual acuity as 20/40, a 10 percent disability rating is warranted for visual impairment of one service-connected eye if in that eye the corrected distance vision is between 20/40 and 20/100.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2014).  A 20 percent evaluation requires that the corrected distance vision for the service-connected eye be between 20/200 and 15/200.  Id.  A 30 percent disability rating is warranted for corrected distance vision in the service-connected eye between 10/200 and blindness in one eye, having only light perception.  38 C.F.R. §§ 4.79, Diagnostic Codes 6064-66 (2014).

Here, the Veteran's private retinal specialist determined that the Veteran's left eye corrected vision was limited to 20/200.  This warrants the assignment of a 20 percent rating under Diagnostic Code 6066 for loss of visual acuity.  Although the VA examiners in October 2011 and May 2014 did not find the Veteran's visual acuity to be limited to 20/200 in the left eye, the Veteran has consistently complained that these examinations do not reveal the full extent of her visual loss.  While the VA examination reports accurately note that the Veteran has a macular scar in her left eye, they do not necessarily address the full effect or degree of functional impairment caused by the scarring based on the Veteran's reports that she sees a black spot in her left eye.  For example, the 2011 examination report noted that the Veteran had abnormal periphery, but did not indicate to what extent that limited the Veteran's visual field or visual acuity.  Further, the Veteran has also maintained that her vision is distorted and highly blurred, which would also explain the limited visual acuity of 20/200 in the left eye as noted by the retinal specialist in 2013.  Finally, the Board places great weight on the findings of a retinal specialist, who is deemed to have a high level of medical knowledge, skill and training in dealing with the particular type of injury suffered by the Veteran in this case.  

Regardless, the evidence in this case leaves some doubt as to whether the VA examiners in 2011 and 2014 were able to fully realize the functional impairment caused by the left eye injury, particularly given that the retinal specialist in 2013 specifically indicated that corrected visual acuity in the left eye was limited to 20/200.  In resolving all doubt in the Veteran's favor, the Board finds that the criteria for the assignment of a 20 percent rating, but no higher, have been more nearly approximated.  There are no specific time periods which would warrant a rating other than 20 percent, given the consistently reported symptoms throughout the period covered by this claim.  

A rating in excess of 20 percent is not warranted because a higher level of impairment of visual acuity is not demonstrated, and the visual field deficit is neither bilateral nor limited to 15 degrees or less in the left eye.  See 38 C.F.R. § 4.79, Diagnostic Code 6080 (governs the criteria based on impairment of visual fields).  

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedule here contemplates all the service-connected symptomatology currently linked to the service-connected disability; her scar, visual impairment, and distortion are considered under the currently applied Codes.  Therefore no further discussion of extraschedular evaluation is required.  


ORDER

A disability rating of 20 percent, but not higher, is granted for the service-connected left eye chorioretinitis secondary to toxoplasmosis (left eye disability and/or macular scarring), subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


